Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “a guide member that is disposed on one side of the stator core in an axial direction, and being configured to guide for guiding the terminal lines of the coils in a circumferential direction at a position overlapping with the coils in the axial direction” is indefinite because of the phrase “to guide for guiding the terminal lines of the coils in a circumferential direction at a position overlapping with the coils in the axial direction”.  It is unclear whether the coils’ terminal lines are being in a circumferential direction or they are being guided along the circumferential direction?
In light of the spec, it is understood as “a guide member that is disposed on one side of the stator core in an axial direction, and being configured to guide for circumferentially guiding the terminal lines of the coils wherein the circumferentially guided terminal lines are at a position overlapping with the coils in the axial direction”.

(a)  In the phrase “the coils have coils of different systems connected to circuits of different systems” (emphasis added), it is unclear the second occurred “different systems” being referred back to the first occurred “different systems” or another distinctive set of “different systems”.  
(b)  In the phrase “the guide member has a collecting portion which collects the terminal lines”, it is unclear the term “which” referring to the guide member or the collecting portion.
In light of the spec, it is understood as “the coils have distinctive coils of respective different systems connected to circuits of the different systems, the guide member has a collecting portion that collects the terminal lines of the different systems at one place in the circumferential direction”.
In claim 2, “the coils have coils of two systems connected to circuits of two systems, and the collecting portion includes a first collecting part that collects the terminal line of one system, and a second collecting part that collects the terminal line of the other system adjacent to the first collecting part in the circumferential direction” is indefinite because of the following:
(a) It is unclear the recited “the coils have coils of two systems connected to circuits of two systems” belong to the previously recited “the coils have coils of different systems connected to circuits of different systems” in claim 1 or not.  
(b) Also, the limitations do not have clear antecedent basis.
the different systems comprising two different systems, the coils respectively have the distinctive coils of the two systems connected to circuits of the two systems, and the collecting portion includes a first collecting part that collects the terminal line of one system of the two systems, and a second collecting part that collects the terminal line of the other system of the two systems, wherein the second collecting part is adjacent to the first collecting part in the circumferential direction”.
In claim 3, “the terminal line of one system drawn in the circumferential direction by the guide member is drawn in the circumferential direction not passing through the second collecting part, and the terminal line of the other system is drawn in the circumferential direction not passing through the first collecting part” in definite because the claimed language does not clearly refer to already established antecedent basis.  
In light of the spec, it is understood that “the terminal line of the one system of the two systems drawn in the circumferential direction by the guide member is drawn in the circumferential direction not passing through the second collecting part, and the terminal line of the other system of the two systems is drawn in the circumferential direction not passing through the first collecting part”.
Other claims included herein due to their dependencies to the rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, as understood, are rejected under 35 U.S.C. 103 as being obvious over JP6118152 (submitted in IDS, herein ‘JP’152’) in view of CN 105099314 (herein ‘CN’314’).
RE claims 1-2, JP’152 discloses a stator comprising: a stator core 12; coils 14 of multiple phases that are wound around the stator core via an insulator 16, and include a plurality of terminal lines (i.e. protruding lead-ends of the coils 14); a guide member 22 that is disposed on one side of the stator core in an axial direction, and being configured to guide for guiding the terminal lines of the coils in a circumferential direction at a position overlapping with the coils in the axial direction, wherein the guide member 22 has a collecting portion 63a-63c which collects the terminal lines of the coils at one place in the circumferential direction. 

    PNG
    media_image1.png
    792
    1102
    media_image1.png
    Greyscale

JP’152 discloses the stator, wherein the guide member 22 has a plurality of step portions 24a-24d so as to reduce the diameter in an axial direction toward the side opposite to the stator core, the terminal lines connected to a common terminal of the circuit are drawn in the circumferential direction on the same step portion, the first collecting part and the second collecting part have the collecting holding part provided on each of the step portions and holding the terminal lines drawn on the step portion, and wherein the collecting holding part includes an introduction part 26a-26d that penetrates in the axial direction and open radially outward, and a lead-out holding part 54 that communicates with the introduction part and holds the terminal line while being led out to one side in the axial direction.
JP’152 substantially discloses the claimed stator, except for the coils have coils of different systems connected to circuits of different systems and limitations in claim 2.
CN’314, however, teaches a stator comprising the coils have coils of different systems connected to circuits of different systems.  That is the CN’314 stator comprises a first multi-phase winding 801 as a stator winding of a first system (i.e. first inverter 601); and a second multi-phase winding 802 as a stator winding of a second system (i.e. second inverter 602) (see Detailed description and claim 1).  That is CN’314 teaches the stator comprising the coils have coils 801 & 802 of two systems 601 &602 connected to circuits of two systems. 
Those skilled in the art would understand that it would have been obvious to an artisan to apply the CN’314 important teaching concept of configuring the stator having respective two different coils being connected to the respective two different systems such that the collecting portion includes a first collecting part that collects the terminal line of one system, and a second collecting part that collects the terminal line of the other system adjacent to the first collecting part in the circumferential direction because of owing to the JP’152 stator comprising the guide 
Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art stator by configuring the stator having two sets of different coils of two different systems connected to circuits of the different systems such that the collecting portion includes a first collecting part that collects the terminal line of one system, and a second collecting part that collects the terminal line of the other system adjacent to the first collecting part in the circumferential direction.  Doing would provide the stator with multi-coil sets for respective multi-systems for controllably setting a reference phase difference control range, reducing a predetermined order harmonic component reference phase difference, enabling controllably changing the phase difference in the control range according to the desired characteristics of the polyphase motor (as taught by CN’314, see claim 1).
RE claim 3, by applying the combined teaching of JP’152 and CN’314, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art stator having two sets of different coils of two different systems connected to circuits of the different systems by configuring the terminal line of one system drawn in the circumferential direction by the guide member is drawn in the circumferential direction not passing through the second collecting part, and the terminal line of the other system is drawn in the circumferential direction not passing through the first collecting part.  Doing so would facilitate assembling; furthermore, such re-arranging the terminal lines of the two respective systems not passing through respective collecting parts thereof would be a matter of obvious engineering design choice because it has been held that rearranging parts of an invention involves only routine skill in the art (see In re Japikse, 86 USPQ 70).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claim 1, as understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over each of the following:
Claim 1 of US application # 16/752962; Claim 1 of US application # 16/752973; Claim 1 of US application # 16/752987; and Claim 1 of US application # 16/773015; in view of CN’314.
This is a provisional nonstatutory double patenting rejection.
Each of the above listed copending applications substantially discloses the claimed invention of the present application, except for the coils have coils of different systems connected to circuits of different systems and limitations in claim 2.
CN’314, however, teaches a stator comprising the coils have coils of different systems connected to circuits of different systems.  That is the CN’314 stator comprises a first multi-phase winding 801 as a stator winding of a first system (i.e. first inverter 601); and a second multi-phase winding 802 as a stator winding of a second system (i.e. second inverter 602) (see Detailed description and claim 1).  That is CN’314 teaches the stator comprising the coils have coils 801 & 802 of two systems 601 &602 connected to circuits of two systems. 
Those skilled in the art would understand that it would have been obvious to an artisan to apply the CN’314 important teaching concept of configuring the stator having respective two different coils being connected to the respective two different systems such that the collecting portion includes a first collecting part that collects the terminal line of one system, and a second 
Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the copending applications’ claimed stator by configuring the stator having two sets of different coils of two different systems connected to circuits of the different systems such that the collecting portion includes a first collecting part that collects the terminal line of one system, and a second collecting part that collects the terminal line of the other system adjacent to the first collecting part in the circumferential direction.  Doing would provide the stator with multi-coil sets for respective multi-systems for controllably setting a reference phase difference control range, reducing a predetermined order harmonic component reference phase difference, enabling controllably changing the phase difference in the control range according to the desired characteristics of the polyphase motor (as taught by CN’314, see claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834